Vanguard REIT Index Fund Summary Prospectus May 26, 2011 Institutional Shares Vanguard REIT Index Fund Institutional Shares (VGSNX) The Funds statutory Prospectus and Statement of Additional Information dated May 26, 2011, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also get this information at no cost by calling 800-662-7447 (if you are an individual investor), 888-809-8102 (if you are a client of Vanguards Institutional Division), or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to provide a high level of income and moderate long-term capital appreciation by tracking the performance of a benchmark index that measures the performance of publicly traded equity REITs. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee (on shares held less than one year) 1% Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.05% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses 0.08% Example The following example is intended to help you compare the cost of investing in the Funds Institutional Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. This example assumes that the Shares provide a return of 5% a year and that operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $8 $26 $45 $103 1 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 12%. Primary Investment Strategies The Fund employs a passive managementor indexinginvestment approach designed to track the performance of the MSCI US REIT Index. The Index is composed of stocks of publicly traded equity real estate investment trusts (known as REITs). The Fund attempts to replicate the Index by investing all, or substantially all, of its assets in the stocks that make up the Index, holding each stock in approximately the same proportion as its weighting in the Index. Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Funds performance could be hurt by:  Industry concentration risk, which is the chance that the stocks of REITs will decline because of adverse developments affecting the real estate industry and real property values. Because the Fund concentrates its assets in REIT stocks, industry concentration risk is high.  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds target index may, at times, become focused in stocks of a limited number of companies. Because the Fund seeks to track its target index, the Fund may underperform the overall stock market.  Interest rate risk , which is the chance that REIT stock prices overall will decline because of rising interest rates. Interest rate risk should be high for the Fund.  Investment style risk , which is the chance that the returns from REIT stockswhich typically are small- or mid-capitalization stockswill trail returns from the overall stock market. Historically, these stocks have performed quite differently from the overall market. An investment in the fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 2 Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Institutional Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Institutional Shares compare with those of the Funds target index and a comparative index, which have investment characteristics similar to those of the Fund. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns  Vanguard REIT Index Fund Institutional Shares 1 1 The year-to-date return as of the most recent calendar quarter, which ended on March 31, 2011, was 6.55%. During the periods shown in the bar chart, the highest return for a calendar quarter was 34.56% (quarter ended September 30, 2009), and the lowest return for a quarter was 38.14% (quarter ended December 31, 2008). 3 Average Annual Total Returns for Periods Ended December 31, 2010 Since Inception (Dec. 2, 1 Year 5 Years 2003) Vanguard REIT Index Fund Institutional Shares Return Before Taxes 28.56% 3.52% 8.48% Return After Taxes on Distributions 26.92 2.20 6.96 Return After Taxes on Distributions and Sale of Fund Shares 18.49 2.26 6.53 Comparative Indexes (reflect no deduction for fees, expenses, or taxes) MSCI US REIT Index 28.48% 2.99% 8.18% REIT Spliced Index 28.48 3.34 8.32 Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. 4 Investment Advisor The Vanguard Group, Inc. Portfolio Manager Gerard C. OReilly, Principal of Vanguard. He has managed the Fund since its inception in 1996. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( vanguard.com) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Institutional Shares To open and maintain an account $5 million To add to an existing account $100 (other than by Automatic Investment Plan, which has no established minimum) Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Distributions are taxable to you for federal income tax purposes, whether or not you reinvest these amounts in additional Fund shares. A sale or exchange of Fund shares is a taxable event, which means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your federal income tax return. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale or exchange of Fund shares, may also be subject to state and local income taxes. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 5 This page intentionally left blank. Vanguard REIT Index Fund Institutional SharesFund Number 3123 © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPI 3123 052011
